Case 7:21-cr-00024-O Document 4 Filed 08/13/21 Pagel of 2 PagelD4 sos

  

IN THE UNITED STATES DISTRICT COURTU!! MIG 13 So ee 07
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION cepuree. GE

UNITED STATES OF AMERICA

Vv. “ W=21CR-024-9

LOVICK STIKELEATHER (01)

FACTUAL RESUME

INFORMATION:
Count One: Conspiracy to Possess with Intent to Distribute a
Controlled Substance (methamphetamine) (in violation of

21 U.S.C. § 846, and 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

PENALTY: $5,000,000 fine - not less than 5 years imprisonment and not more than 40
years imprisonment, or both such fine and imprisonment, plus a term of
supervised release of not less than 4 years.

MAXIMUM PENALTY:
$5,000,000 fine and not less than five (5) years nor more than forty (40)
years imprisonment, plus a term of supervised release of not less than 4
years. If the defendant violates any condition of supervised release, the
Court may revoke such term of supervised release and require the defendant
to serve an additional period of confinement. Further the Court must
impose a Mandatory Special Assessment of $100.00,

ELEMENTS OF THE OFFENSE:
The essential elements which must be proved beyond a reasonable doubt in order to
establish the offenses charged in Count One of the Information are as follows:

First: That two or more persons, directly or indirectly, reached an agreement to
distribute or possess with intent to distribute a controlled substance, as
charged in the information;

Second: That the defendant knew of the unlawful purpose of the agreement;

Third: That the defendant joined in the agreement willfully, that is, with the intent
to further its unlawful purpose;

Factual Resume - Page 1
Case 7:21-cr-00024-O Document 4 Filed 08/13/21 Page 2of2 PagelD5

Fourth: That the overall scope of the conspiracy involved at least 50 grams of a
mixture or substance containing a detectable amount of methamphetamine,
a Schedule J] controlled substance: and

 

Fifth: That the defendant knew or reasonably should have known that the scope of
the conspiracy involved at least 50 grams of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II
controlled substance.

STIPULATED FACTS:

 

Beginning on a date unknown and continuing until in or about June, 2021,
LOVICK STIKELEATHER has been receiving more than 50 grams of
methamphetamine from at least one Mexican based source. In turn, STIKELEATHER
with other co-conspirators would deliver the methamphetamine to various customers in

the Wichita Falls area of the Northern District of Texas.

STIKELEATHER stipulates to the facts above, and that he conspired to possess

with intent to distribute at least 50 grams of methamphetamine.

 

 

 

SIGNED this_/ 52 day of ug ugt , 2021.
LOVICK STIKELEATHER SEAN COLSTON
Defendant Counsel for Defendant

Factual Resume - Page 2
